Citation Nr: 0406050	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  00-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis A and B.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back strain.

3.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
Hepatitis C and low back sprain.  The veteran indicated in 
May 2000 that he had filed a claim for hepatitis A or B, not 
hepatitis C.  Accordingly, the RO relabeled the issue as 
service connection for "hepatitis" in the September 2000 
statement of the case and a September 2003 supplemental 
statement of the case.


FINDINGS OF FACT

1.  Service connection for hepatitis A and B and a low back 
disorder was denied in a September 1999 Board decision.  

2.  Since the last decision, the claimant has not submitted 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for hepatitis A or B.

3.  Since the last decision, the claimant has submitted 
evidence which is significant and must be considered in order 
to fairly decide the merits of the claim for service 
connection for low back sprain.



CONCLUSIONS OF LAW

1.  The September 1999 Board decision denying the appellant's 
claim for service connection for hepatitis A and B and a low 
back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for hepatitis A and B 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence has been submitted to reopen 
the claim for service connection for low back sprain and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 5103A, 5017 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a May 2000 letter, the RO stated that the veteran had been 
notified of the September 1999 denial of his appeal for low 
back disorder and hepatitis B, and indicated that his claim 
could be reopened only upon the receipt of new and material 
evidence showing that these disabilities arose in or became 
worse as a result of military service.  The RO stated that if 
it decided that the evidence was material to the issue of 
service connection, it would make a new decision, based on 
all of the evidence of record.

In the September 2000 statement of the case, the RO provided 
the veteran with the text of 38 C.F.R. § 3.303, pertaining to 
service connection, and indicated that the evidence must show 
that his claimed conditions exist and are linked to service.  
An explanation of the criteria to establish service 
connection was also provided in a May 2003 VCAA letter.

In a May 2003 VCAA letter, the RO indicated that in order for 
VA to reconsider the issues of service connection for 
hepatitis and low back sprain, the veteran must submit new 
and material evidence, meaning evidence submitted for the 
first time that relates to an unestablished fact necessary to 
substantiate the claim.  

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a May 2003 VCAA letter, the RO indicated that the 
veteran should authorize VA to obtain records from any non-
government medical source, and that the veteran should 
indicate any VA facilities where he had been treated so the 
RO could request records from them.  The RO also requested 
the veteran to tell it about any other records that might 
exist to support his claim.  The RO stated that it was 
responsible for obtaining any records held by a government 
agency, and that it would make reasonable efforts to obtain 
evidence from a non-government source.  The RO indicated that 
it was still the veteran's responsibility to make sure that 
the RO received all requested records not in the possession 
of a Federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records identified 
by the veteran.  The veteran has not indicated the existence 
of any additional records that would aid in substantiating 
his claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of whether new and 
material evidence has been submitted for service connection 
for hepatitis A and B and a low back disorder, a 
substantially complete application was received on November 
15, 1999.  Thereafter, in a rating decision dated in May 
2000, those issues were denied.  Only after that rating 
action was promulgated did the AOJ, in May 2003, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on May 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant

II.  Factual Background

In a September 1999 decision, the Board denied entitlement to 
service connection for hepatitis and for a low back disorder.  
A description of the evidence of record prior to that 
decision follows.

In a July 1987 report of medical examination for enlistment, 
clinical evaluation of the spine and musculoskeletal system 
was normal.

A May 1988 progress note in the service medical records 
indicated that the veteran complained of lower back pain for 
the prior five days after falling from a ladder.  There was 
no numbness, weakness, or parasthesis in the legs, and no 
bowel or bladder dysfunction.  There was back pain upon 
palpation at L-5 midline.  There was normal back strength, 
reflexes, and sensation in both legs.  The assessment was 
back strain with no neurological signs or symptoms.

In a follow-up progress note a week later, the veteran 
continued to complain of pain in the low back.  There was no 
tenderness noted upon palpation.  There was no deformity, 
erythma, or edema.  There was tenderness at approximately L-
5.  The assessment was lower back strain.  In a second 
follow-up several days later, there was no tenderness upon 
palpation, and no erythma, edema, or muscle spasms.  The 
veteran was able to touch his toes, with some pain.  There 
was good range of motion, and no obvious deformities were 
noted.  The assessment was resolving lower back strain.

In a June 1988 progress note, the veteran complained that his 
lower back pain was getting worse, especially in cold 
weather.  Upon objective examination, there was no pain upon 
palpation in the lumbar area, and no spasms were noted.  
There was pain upon flexion and extension.  The assessment 
was strain of the sacro-iliac joint.  A June 1988 x-ray 
report indicated normal sacro-iliac joints.  

In a July 1988 progress note, the veteran continued to 
complain of low back pain and he reported having difficulty 
urinating.  There was mild to moderate tenderness noted in 
his mid lower back.  Range of motion was limited to 80 
degrees.  The assessment was mechanical low back pain.  Range 
of motion was decreased to 70 degrees flexion in an August 
1988 progress note, and the assessment was chronic back pain, 
flare-up.

X-rays of the lumbosacral spine taken in September 1988 
indicated minimal scoliosis of the lumbar spine, concavity to 
the right, which was probably positional, and no other 
abnormalities noted.  A September 1988 orthopedic clinic 
record included an impression of mechanical low back pain and 
localized spasm for which an injection of novacaine was 
given.  A December 1988 orthopedic clinic record indicated no 
improvement with the local injection.  The assessment was 
mechanical low back pain, no improvement.  A consultation 
sheet indicated that the veteran attended back school in 
December 1988 for chronic low back pain.

A February 1989 progress note in the service medical records 
indicated that the veteran had a suspicious history for 
hepatitis and a suspicious examination, where the veteran 
complained of tender liver with mild hepatomegaly.  A 
February 1989 lab report indicated a hepatitis A antibody 
screen was reactive, and a hepatitis B surface antibody 
indicated non-immune status.

In a September 1991 report of medical examination for 
separation, clinical evaluation of the spine and 
musculoskeletal system was normal.

An August 1992 private emergency room report indicated that 
the veteran had acute viral hepatitis.  A private outpatient 
liver clinic record a few weeks later indicated acute 
hepatitis B.  Private laboratory results for acute viral 
hepatitis B were positive in August 1992, and were positive 
for hepatitis B antigen in October 1992.   An October 1992 
private outpatient liver clinic record indicated that the 
veteran was status post acute hepatitis B, clinically and 
chemically getting better, but still had hepatitis B antigen.

In a November 1992 VA examination report, it was noted that 
the veteran had an episode of acute illness characterized by 
weakness, nausea, vomiting and jaundice in August 1992, at 
which time he was diagnosed with hepatitis B.  The veteran 
had a present complaint of weakness.  There was no evidence 
of jaundice upon physical examination.  The diagnosis was 
status post hepatitis B with positive hepatitis B surface 
antigen, a negative hepatitis B surface antibody, and a 
positive hepatitis B core antibody.  There was no active 
hepatitis at present, with normal liver function studies.

Private lab results for hepatitis B surface antigen and 
hepatitis B surface antibodies were negative in December 1992 
and January 1993. 

In March 1993 the veteran submitted an article indicating 
that it was possible to incur viral hepatitis while serving 
in the Persian Gulf.  He stated that he did not receive 
treatment in service for hepatitis because his hepatitis did 
not appear until 8 months after separation from service.

In a December 1994 statement the veteran asserted that his 
hepatitis was related to the Gulf War, and that diseases 
incurred during the Gulf War took months or years to appear.

An April 1996 VA outpatient treatment report noted that the 
veteran was status post hepatitis B, inactive.

In a September 1999 decision, the Board denied service 
connection for hepatitis and a low back disorder.  

In November 1999, the veteran filed a claim to reopen.  The 
veteran has submitted the following evidence in support of 
his claim to reopen:

In a November 1999 statement, the veteran asserted that 
before he joined the service he was healthy and physically 
fit, and that he currently had problems with his health 
because of his viral hepatitis and lower back injury that he 
incurred in the military.  He stated that in April 1991 he 
was in the Gulf and was sick with viral hepatitis, and then 
in August 1992, just eight months after his separation, he 
was hospitalized for acute viral hepatitis, and that his 
symptoms were chronic and always bothering him.  He further 
stated that in May 1988 he fell of a ladder in service and 
injured his lower back, and the pain still bothered him.  He 
stated that he was unsure who would hire him with these 
health problems.  

A November 1999 VA medical certificate noted that the veteran 
complained of low back pain for one week, and that he had had 
pain off and on for the past year.  The veteran reported that 
he had an injury in service, when he fell off a ladder and 
injured his back.  He reported that the pain was sharp or 
aggravated when he stands up from a sitting position.  He 
denied any stiffness.  Upon objective examination, straight 
leg raises were positive, and range of motion was intact.  
The assessment was lumbosacral strain and sprain.  

The veteran also submitted VA laboratory reports from October 
1999.  Total bilirubin was normal.

In a statement dated September 2000, the veteran asserted 
that a doctor told him than once a person had a hepatitis, he 
became a carrier, and thus the veteran must be a carrier 
because he had hepatitis in the military.  He noted that a 
person who is a carrier of hepatitis will have liver 
problems, and that his liver tests were abnormal.

In a January 2000 VA attending outpatient progress note, the 
veteran complained of intense back pain.  No significant 
abnormality was observed on an x-ray report of the 
lumbosacral spine.  The veteran was prescribed pain 
medication.  The assessment was muscle spasm due to muscle 
strain.

In a January 2001 VA neurology clinic follow-up note, the 
veteran complained of back pain and numbness of the legs.  In 
his assessment, the examiner noted that imaging studies were 
suggestive of multiple levels of mild degenerative disease 
but no foraminal narrowing.  Clinically, his symptoms 
suggested L5-S1 distribution of radiculopathy.  His major 
complaint was back pain and occasionally tingling in the 
legs.  The plan was to start Elavil and physical therapy for 
his likely mechanical back pain.



III.  Criteria

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence which was not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a) (2001).  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
2001) (codified at 38 C.F.R. § 3.156(a) (2002)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

a.  Hepatitis A and B

The Board finds that new and material evidence has not been 
received in order to reopen a claim for service connection 
for hepatitis A or B.

In a September 1999 decision, the Board found that, although 
the veteran tested positive for hepatitis B after service, 
there was no evidence of hepatitis B during service, or any 
competent evidence linking hepatitis B to service.  The Board 
further found that the veteran did have hepatitis A in 
service, but liver and blood tests were normal on separation.  
There was no evidence that the veteran had a current 
diagnosis of hepatitis A.  The veteran's in-service 
complaints of abdominal pain and tenderness with dark urine 
in service were attributable to hepatitis A and thus, since 
the claimed disability was related to a known diagnosis, 
service connection was not warranted for an undiagnosed 
illness related to service in the Persian Gulf.  

The veteran was notified of the September 1999 Board decision 
and that decision is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).

In conjunction with his claim to reopen, the veteran has 
submitted private laboratory results showing a normal 
bilirubin level.  The Board finds that this is not new and 
material evidence.  New and material evidence means evidence 
which was not previously submitted to agency decision makers 
which bears "directly and substantially" upon the specific 
matter under consideration.  38 C.F.R. § 3.156(a) (2001).  At 
the time of the prior decision, there was no competent 
evidence of residuals of hepatitis A.  Evidence of a normal 
finding is cumulative.  Laboratory results showing a normal 
bilirubin level do not indicate abnormal liver function.  The 
results do not show a diagnosis of hepatitis A, and thus the 
evidence does not bear directly and substantially upon the 
specific matter under consideration.

Regarding hepatitis B, the laboratory results submitted in 
conjunction with the claim to reopen do not show either a 
diagnosis of hepatitis B during service, or competent 
evidence of a link between hepatitis B and service, and thus 
this evidence does not bear directly and substantially bear 
upon the specific matter under consideration.

The veteran has stated that in April 1991 he was in the Gulf 
and was sick with viral hepatitis, and then in August 1992, 
just eight months after his separation, he was hospitalized 
for acute viral hepatitis, and that his symptoms were chronic 
and always bothering him.  He also stated that a doctor told 
him that once a person had a hepatitis, he became a carrier, 
and thus the veteran must be a carrier because he had 
hepatitis in the military.  He noted that a person who is a 
carrier of hepatitis will have liver problems, and that his 
liver tests were abnormal.  The Board notes that whether the 
veteran currently has hepatitis, and whether it is related to 
his hepatitis in service, are matters of medical diagnosis 
and medical etiology.  The veteran does not have the 
requisite knowledge of medical principles that would permit 
him to opine on such matters.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  Although the veteran has stated 
that a doctor told him that his current hepatitis was related 
to service, the veteran's recollection of what a physician 
may have told him is not considered medical evidence.  It 
necessarily follows that such statements cannot serve as a 
basis to reopen.  The veteran was informed to submit evidence 
and did not.

The Board notes that the veteran has requested that VA 
provide him with a medical examination in conjunction with 
his claim for service connection for hepatitis A and B.  VA 
has no duty to provide such an examination in a claim to 
reopen unless new and material evidence has been presented 
and secured.  38 C.F.R. § 3.159(c)(4) (2003).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that new 
and material evidence has been submitted in order to reopen a 
claim for service connection for hepatitis A and B, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

b.  Low back sprain

The Board finds that the veteran has submitted new and 
material evidence regarding a claim for service connection 
for low back sprain.  

In a September 1999 decision the Board denied service 
connection for a low back disorder, finding that the veteran 
complained of low back pain in service, but no low back or 
musculoskeletal abnormality was found on separation from 
service, and there was no evidence of a current back 
disorder.  That decision is final.

In conjunction with his claim to reopen, the veteran has 
submitted VA medical records indicating current diagnoses of 
lumbosacral strain and sprain, muscle spasm due to muscle 
strain, and mechanical back pain.  The Board finds that this 
is new and material evidence, as it shows a current 
disability.  This evidence bears "directly and 
substantially" upon the specific matter under consideration, 
as evidence of a current disability was not of record at the 
time of the September 1999 Board decision.  38 C.F.R. 
§ 3.156(a) (2001).  New and material evidence having been 
submitted, the claim for entitlement to service connection 
for low back sprain is reopened.  

ORDER

The application to reopen a claim for service connection for 
hepatitis A and B is denied.

The application to reopen a claim for service connection for 
lumbosacral strain is granted.


REMAND

Regarding the issue of service connection for lumbosacral 
strain, the veteran has submitted evidence of a current 
disability and an injury in service.  Accordingly, this case 
is hereby REMANDED to the AOJ for the following action:

Schedule an examination, requesting the 
examiner to address whether the veteran 
has chronic lumbosacral strain and, if 
so, whether it is related to the in-
service back injury.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2




